Proceeding pursuant to Executive Law § 298 to enforce a determination of the Commissioner of the New York State Division of Human Rights dated August 13, 2002, which, after a hearing, found that the respondents had unlawfully discriminated against the complainant in the terms and conditions of her employment and awarded the complainant $7,000 in compensatory damages for mental anguish.
Adjudged that the petition is granted, on the law, with costs, the determination is confirmed, and the respondents are directed to pay to the complainant the sum of $7,000, plus interest from August 13, 2002.
The determination of the Commissioner of the New York State Division of Human Rights finding unlawful discrimination was supported by substantial evidence (see Mittl v New York State Div. of Human Rights, 100 NY2d 326 [2003]; Rio Mar Rest. v New York State Div. of Human Rights, 270 AD2d 47 [2000]). In addition, the award of damages for mental anguish was reasonably related to the discriminatory conduct (see Matter of New York City Tr. Auth. v State Div. of Human Rights, 78 NY2d 207 [1991]; Matter of Town of Hempstead v State Div. of Human Rights, 233 AD2d 451 [1996]). Florio, J.E, Krausman, Goldstein and Mastro, JJ., concur.